Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. 
Applicant argued the limitations of claim 4 is supported by the specification. 
As pointed out by the Applicant's fig.17, steps 1710 states "navigate to a next habitat. However, the claim calls for "orienting … with the first habitat". One could control the platform to travel to a habitat but does not necessarily means orienting the platform with that habitat. Thus, the argument is not persuasive. 
Applicant argued Palsgaard does not disclose the limitation of “receiving a signal” nor “initiating a feed delivery to one or more habitats in response to receiving the signal” as recited in claim 1. 
The Examiner respectfully points out that claim 1 as presented does not indicate the signal is from where. Also, each of the steps, except receiving signal goes with initiating a feed delivery, is independent from each other and not in order, thus allowing 
Applicant argued Palsgaard does not disclose the limitation of claim 5.
It is noted that the claim does not specify at least the location of the delivery platform relative to the first habitat when the signal is sent. Palsgaard discloses in at least fig.1 an operation route that can be done autonomously. Para [0121] of Palsgaard discloses each of the cages may comprise and RFID tag 44.  Para [0129] of Palsgaard discloses the vehicle has an RFID reader 52 which detects nearby RFID tags to generating an optional fifth set of parameters which may be used for navigation. Para [0048] and [0132] of Palsgaard disclose a continuous communication to the delivery platform to dispatch the feed delivery platform to detour and continue its path to target locations according to instructions. Also, para [0137] of Palsgaard discloses a communication between the status of the vehicle's feed tank and a supply silo and the resumed operation/dispatch of the vehicle back to the previous position at which the feed tank was empty would implies the steps of "sending a signal to a delivery platform, the signal to dispatch the platform to the first habitat" when the first habitat is the previous position at which the feed tank was empty since the claim has not specified who or what send a signal and the location or status of the feed platform at the time when the signal was sent. 
Applicant argued Palsgaard does not disclose the limitation of “receiving a signal” nor “initiating a feed delivery to one or more habitats in response to receiving the signal” as recited in claim 15. 
As explained previously, Palsgaard discloses in at least para 0048, 0053, 0055, 0069 a continuous communication between the different detectors, which implies a step of "receiving at least one signal", and based on the received signal, direct the movement of the vehicle toward a location of a specific cage and/or to initiate a feed delivery based on at least the information of how much feed remained. Additionally, claim 15 also implies a person can press a "start" button on a remote control, which sends signal to the delivery platform, to turn on the delivery platform. The person can drive the platform to a first habitat. Thus, Palsgaard discloses these steps in the learning mode operation of the vehicle. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 4 calls for “determine, prior to orienting the feed delivery apparatus with the first habitat, that the obstruction has been removed from the path”, which means there has to be an obstruction on the path to the first habitat, is not specifically described in the specification. Rather, the specification describes a system that may detect an obstruction in the navigation path.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard et al (2015/0149050) in view of Brooks (2007/0266959).
For claim 1, Palsgaard discloses A feed delivery platform (at least fig.5, also see figs. 1-4 and/or 6-7 for illustration of a feed delivery vehicle) comprising: one or more communication interfaces (at least figs. 5-7 for #60 and/or #56 and/or #58 and/or 48); one or more processors (at least fig.6 and/or para 0071] for computer which inherently has at least one processor); and computer-readable storage media storing computer-executable instructions (at least figs. 5-7 for mission instructions), which when executed by the one or more processors cause the one or more processors to: receiving a signal 
Palsgaard is silent about determining that a power level associated with the feed delivery platform is below a first power threshold.
Brooks teaches a control system determine that a power level associated with the feed delivery platform is below a first power threshold (see at least para [0032]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control system of Palsgaard with a control system determine that a power level associated with the feed delivery platform is below a first power threshold as taught by Brooks in order to identify a current power level to allow proper operation of the platform. 
Palsgaard as modified by Brooks is silent about determining the power level associated with the feed delivery platform has met or exceeded a second power threshold.
Brooks teaches a control system determine that the power level associated with the feed delivery platform has met or exceeded a second power threshold (see at least 
For claim 2, Palsgaard as modified by Brooks discloses wherein the signal is received from a habitat (Palsgaard, at least figs. 5-7 and/or para 0068).
For claim 3, Palsgaard as modified by Brooks discloses wherein the signal is received from a management system (Palsgaard, at least figs. 5-7 and/or para 0068, 0138).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard as modified by Brooks as applied to claims 1-3 above, and further in view of Anderson (2010/0063673).
For claim 4, Palsgaard as modified by Brooks discloses at least one detector (Palsgaard at least fig.5 for camera #62 and/or para 0048 for proximity sensor); and wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: receive signal from the detector (Palsgaard at least figs. 5-7); determine an obstruction exists on a path of the feed delivery platform based at least in part on the signal (Palsgaard at least para 0048); send a notification to a management system (Palsgaard at least figs. 6-7 for feedback communication), the notification related to the obstruction (Palsgaard at least figs. 6-7 and/or para 0048). 

Anderson teaches a vehicle controlling system comprising at least one image capture device (at least fig.3, 5 and/or para 0058); and wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: receive image data from the image capture device (at least fig.5); receive second image data from the image capture device (at least fig.12); and determine that the obstruction has been removed from the path (at least figs. 11-12 and/or para 0077). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Palsgaard as modified by Brooks with an image capture device; and wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: receive image data from the image capture device; receive second image data from the image capture device; and determine that the obstruction has been removed from the path as taught by Anderson in order to provide a path plan for the vehicle while avoiding collision. 
Claim 5 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard et al. in view of Dubinsky (2012/0116832). 
For claim 5, Palsgaard discloses A system comprising: one or more communication interfaces in wireless communication with one or more feed delivery platforms and one or more habitats (at least figs. 5-7 and/or para 0068, 0138 for wireless communication between communication interfaces, a feed delivery platform and at least one habitats); one or more processors (at least fig.6 and/or para 0071 for computer which inherently has at least one processor); and computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: receive data from the one or more habitats (at least figs. 5-7 and/or para 0059, 0063-0065); determine, from the data, that a feed level of a first habitat of the one or more habitats (at least para 0055 0059); -41 -Atty Docket No. A102-0007USC1 send a signal to a first feed delivery platform of the one or more feed delivery platforms, the signal to dispatch the first feed delivery platform to the first habitat (at least figs. 5-7 and/or para 0052, 0059 for a controller sending signal to control the movement of the vehicle); and receive an amount associated with the feed dispensed into the habitat by the first feed delivery platform (at least figs. 5-7 and/or para 0004, 0050, 0052, 0055).
Palsgaard is silent about determine, from the data, that a feed level of a feed dais of a first habitat of the one or more habitats is below a feed threshold; and receive an amount associated with the feed dispensed into the first dais. 
Dubinsky teaches a feeding system comprising a controller configured to determine, from the data, that a feed level of a feed dais of a first habitat of the one or 
For claim 8, Palsgaard as modified by Dubinsky discloses wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: determining from the data an issue with the first habitat (Palsgaard at least fig.6 and/or para 0063); and sending an alert to a device associated with facility operator, the alert related to the issue (Palsgaard at least figs. 5-7 and/or para 0063, 0068).
For claim 9, Palsgaard as modified by Dubinsky discloses wherein the issue is associated with at least one of: a health of an insect population within the first habitat (Palsgaard at least para 0063); a size of the insect population (Palsgaard at least para 0064); a developmental state of the insect population; a cleanliness level of the habitat; - 42 -Atty Docket No. A102-0007USC1 a presence of a foreign object within the habitat; or a disruption to the feed dais.
For claim 10, Palsgaard as modified by Dubinsky discloses wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: 
For claim 11, Palsgaard as modified by Dubinsky discloses wherein the issue is associated with at least one of: an obstruction to a path of the first feed delivery platform (Palsgaard at least figs. 5-7 and/or para 0048); a power level of the first feed delivery platform; or a feed level of a hopper of the first feed delivery platform.
For claim 12, Palsgaard as modified by Dubinsky discloses wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: sending a second signal to the first feed delivery platform, the second signal indicating an amount of feed to dispense into the feed dais (Palsgaard at least figs. 5-7 and/or para 0050).
For claim 13, Palsgaard as modified by Dubinsky discloses wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to:- 43 -Atty Docket No. A102-0007USC1 determine, from the data, that a second feed level of a second feed dais of a second habitat of the one or more habitats is below the feed threshold; and send a second signal to a second feed delivery platform of the one or more feed delivery platforms, the second signal to dispatch the second feed delivery platform to the second habitat 
For claim 14, Palsgaard as modified by Dubinsky is silent about wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: determine a delivery threshold has been meet or exceeded; and send, in response to the delivery threshold being meet or exceeded, a second signal to a second feed delivery platform of the one or more feed delivery platforms, the second signal to dispatch the second feed delivery platform to a second habitat.
Dubinsky teaches a computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: determine a delivery threshold has been meet or exceeded; and send, in response to the delivery threshold being meet or exceeded, a second signal to a second feed delivery platform of the one or more feed delivery platforms, the second signal to dispatch the second feed delivery platform to a second habitat (at least figs. 7-8 and/or para 0144, 0154-0155). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Palsgaard as modified by Dubinsky with computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: determine a delivery threshold has been meet or exceeded; and send, in response to the delivery threshold being meet or exceeded, a second signal to a second feed delivery platform of the one or more feed delivery . 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard as modified by Dubinsky as applied to claims 5 and 8-14 above, and further in view of Gudat et al. (2011/0288769).
For claim 6, Palsgaard as modified by Dubinsky is silent about wherein sending the signal to the first feed delivery platform to dispatch the first feed delivery platform to the first habitat includes sending a navigation path to the first feed delivery platform.  
Gudat teaches a system comprising sending a signal to a delivery platform to dispatch the delivery platform to the habitat includes sending a navigation path to the delivery platform (at least para 0009 and/or 0035). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Palsgaard as modified by Dubinsky with a system comprising sending a signal to a delivery platform to dispatch the delivery platform to the habitat includes sending a navigation path to the delivery platform as taught by Gudat in order to quickly and/or safely send the delivery platform to the desired destination. 
For claim 7, Palsgaard as modified by Dubinsky is silent about wherein sending the signal to the first feed delivery platform to dispatch the first feed delivery platform to the first habitat includes sending a list of habitats that are low on feed, the list including the first habitat and at least one second habitat.
Gudat teaches a system comprising sending the signal to the first feed delivery platform to dispatch the first feed delivery platform to the first habitat includes sending a list of habitats that are low on feed, the list including the first habitat and at least one . 
Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard et al. 
For claim 15, Palsgaard discloses A method (at least figs. 5-7, the method steps are readily apparent during operation of the device) comprising: receiving, at a feed delivery platform, a signal (at least figs. 6-7); initiating, by the feed delivery platform, a feed delivery to one or more habitats in response to receiving the signal, individual ones of the one or more habitats associated with animal populations (at least figs. 5-7 and/or Abstract, para 0068); identifying a first habitat of the one or more habitats within an environment (at least fig.2 and/or para 0029); orienting, by the feed delivery platform, a feed delivery apparatus with the first habitat (at least fig.2 and/or para 0029); and delivering a desired amount of feed into the first habitat by the feed delivery apparatus (at least para 0004).
Palsgaard is silent about insect populations. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Palsgaard with habitat associated with insect populations depending on user’s preferences in order to raise desired type of animal. 

For claim 17, Palsgaard discloses identifying a second habitat of the one or more habitats within an environment (at least para 0053); orienting, by the feed delivery platform, the feed delivery apparatus with the second habitat (at least fig.2, the method step is readily apparent during operation of the device); and delivering a second desired amount of feed into the second habitat by the feed delivery apparatus (at least fig.2 and/or para 0050).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard as applied to claims 15-17 above, and further in view of Brooks.
For claim 18, Palsgaard discloses identify a recharge station (see at least para [0139]); positioning, by the feed delivery platform, the feed delivery platform with respect to the recharge station to initiate a recharge operation (see at least para [0139],[0045]).
Palsgaard is silent about determine, by the feed delivery platform, that a power level associated with the feed delivery platform is below a first power threshold.
Brooks teaches a control system determine that a power level associated with the feed delivery platform is below a first power threshold (see at least para [0032]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control system of Palsgaard with a control system determine that a power level associated with the feed delivery platform is below a first power threshold as taught by Brooks in order to provide sufficient power to allow proper operation of the platform. 

Brooks teaches a control system determine that the power level associated with the feed delivery platform has met or exceeded a second power threshold (see at least para [0032]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control system of Palsgaard as modified by Brooks with a control system determine that the power level associated with the feed delivery platform has met or exceeded a second power threshold as taught by Brooks in order to prevent overcharging the battery for proper operation of the platform. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard as applied to claims 15-17 above, and further in view of Bahn (2012/0104032).
For claim 19, Palsgaard discloses identify a feed station (see at least fig.1  and/or para [0045]); positioning, by the feed delivery platform, the hopper with respect to the feed station to initiate a refill operation (see at least figs. 5-7 and/or para [0050]). 
Palsgaard is silent about determine, by the feed delivery platform, that an amount of feed stored in a hopper associated with the feed delivery platform is below a first feed threshold.
Bahn teaches a control system determine that an amount of feed stored in a hopper associated with the feed delivery platform is below a first feed threshold (see at least para [0032]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control system of Palsgaard with a 
Palsgaard as modified by Bahn is silent about determine, by the feed delivery platform, the amount of feed stored in the hopper has met or exceeded a second feed threshold.
Bahn teaches a control system determine the amount of feed stored in the hopper has met or exceeded a second feed threshold (see at least para [0032]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control system of Palsgaard as modified by Bahn with a control system determine the amount of feed stored in the hopper has met or exceeded a second feed threshold as taught by Bahn in order to maintain a sufficient amount of feed for delivering to animal.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard as applied to claims 15-17 above, and further in view of Christian (GB1564197).
For claim 20, Palsgaard discloses identify a second habitat of the one or more habitats within an environment (see at least para [0054] and/or fig.5 for horizontal tube portion where #32’ points to); orienting the feed delivery platform with the second habitat (see at least para [0062]); and delivering a second desired amount of feed into the second habitat (see at least para [0055]).

Christian teaches a feed delivery a feed delivery identify, orient, and deliver an amount of feed into multiple habitats at substantially the same time (see at least fig.5 for feed being delivered to different habitats at substantially the same time). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the delivery platform of Palsgaard with a delivery platform identify, orient, and deliver an amount of feed into multiple habitats at substantially the same time as taught by Christian in order to shorten the travel path of the platform. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH PHAM/Primary Examiner, Art Unit 3643